PER CURIAM
Claimant seeks review of a Workers’ Compensation Board order reversing a referee’s decision that claimant is entitled to reimbursement under ORS 656.245(1) for child care expenses incurred while she was hospitalized for treatment of her compensable condition. The Board decided that, because no physician connected claimant’s need for child care services with recovery from her injuries, she had failed to prove that the child care services were compensable as “medical or other related services” under the statute.1 We affirm, but for a different reason.
We are not persuaded that child care services are “other related services” within the meaning of the statute. The rule of statutory construction known as ejusdem generis leads us to the conclusion that the legislature did not intend to include those services, because they are not of the same kind or class as those services specifically enumerated in the statute. See Skinner v. Keeley, 47 Or App 751, 757, 615 P2d 382 (1980).
Affirmed.

 ORS 656.245(1) provides:
“For every compensable injury, the insurer or the self-insured employer shall cause to be provided medical services for conditions resulting from the injury for such period as the nature of the injury or the process of the recovery requires, including such medical services as may be required after a determination of permanent disability. Such medical services shall include medical, surgical, hospital, nursing, ambulances and other related services, and drugs, medicine, crutches and prosthetic appliances, braces and supports and where necessary, physical restorative services. The duty to provide such medical services continues for the life of the worker.” (Emphasis supplied.)